OPINION OF THE COURT
Per Curiam.
Respondent Donald E. Kelly was admitted to the practice of law in New York by the Second Judicial Department on October 19, 1966, and at all relevant times has maintained an office for the practice of law in the First Judicial Department.
Petitioner Departmental Disciplinary Committee moves for an order pursuant to 22 NYCRR 603.4 (d) confirming the *63report of its Hearing Panel recommending that respondent be disbarred for having converted clients’ funds in violation of Code of Professional Responsibility DR 1-102 (A) (4) and (6), failed to account to clients for funds held by him on their behalf in violation of DR 9-102 (B) (3) and (4), and failed to cooperate with the Committee in its investigation of his professional conduct in violation of DR 1-102 (A) (5) and 22 NYCRR 603.4 (e) (1) (i). All of the foregoing was established on the record after respondent failed to appear and contest. Accordingly, the motion should be granted, and respondent disbarred.
Kupferman, J. P., Asch, Wallach, Smith and Rubin, JJ., concur.
Respondent is disbarred and his name struck from the roll of attorneys and counselors-at-law in the State of New York, effective as of June 1, 1990.